DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021, has been entered.
 	
Response to Amendment
	It is noted that the canceled claim 8 includes text with a strike-through.  For a canceled claim, the text of the claim must not be presented.
	Claims 8 and 23 are canceled.  
	Claims 1-7, 9-22, and 24-29 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-22, and 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite the recitations “maximal amount of carbohydrates” and “maximal amount of carbohydrates and proteins” in step c).  It is unclear what effect the amount is “maximal” for.  For instance, it is unclear whether they are amounts that are maximal for nutritional ketosis, or they are amounts that are maximal for healthy intake.  Since claim 1 is indefinite, then its dependent claims, claims 2-7, 9-12, 13 (see rejection below), 14-22, and 24-27, are rendered indefinite.  Additionally, claims 2 and 24 are rendered indefinite by the recitation “the maximal amount of carbohydrates” for the same reason.
	Claim 2 is rendered indefinite by the recitation “appropriate glycemic index of carbohydrates.”  It is unclear for what purpose the glycemic index of carbohydrates is “appropriate” for.  For instance, it is unclear whether it refers to the glycemic index of carbohydrates that is appropriate for nutritional ketosis.
	Claim 13 is indefinite as being both incomplete, by its dependence on a cancelled claim; and for lack of antecedent basis for its limitation (“The method…”) which is not present in cancelled base claim 8.  For examination purposes, it will be interpreted as “The method of claim 1, wherein the concentration of ketones is determined in a biological sample selected from whole blood, plasma, serum, urine, tears, and breath.”

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-13, 17-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Volek (WO 2014/143080. Previously cited) in view of Saslow (PLoS One. April 2014. 9(4): e91027. 11 pages. Previously cited), the Nutritional Ketosis website (“Journey into Nutritional Ketosis.” Archived March 23, 2015. Retrieved from Archive.org on April 26, 2019: <URL: https://web.archive.org/web/20150323211531/nutritionalketosisforhealth.com/what-is-nutritional-ketosis>. Previously cited), and Volek NPL (European Journal of Sport Science. 2015. 15(1): 13-20. Published online October 2, 2014. Listed on Notice of References Cited mailed March 16, 2020).
Volek discloses a method for generating individual specific dietary guidance to manage the risk of a pathology such as weight gain or diabetes (page 1, paragraph [0001]).  Their method may be employed by physicians to provide means to treat or prevent diseases such as type-2 diabetes (page 12, paragraph [0057]).  In particular, the method uses specific levels of a person’s fatty acids for generating the dietary guidance (page 2, paragraph [0009]).  The method comprises comparing at least one biomarker for an individual against at least one threshold, wherein the biomarkers may in particular be the fatty acids palmitoleic acid (POA) and/or di-homo gamma-linolenic acid (DGLA) (page 3, paragraph [0010]).  Samples are collected from the individual to analyze the levels of the biomarkers (page 3, paragraph [0011]).  If the level of palmitoleic acid and/or DGLA are above the threshold, this indicates that carbohydrate intake is above the individual’s metabolic tolerance (page 3, paragraph [0012]).  The carbohydrate intake at the individual’s metabolic tolerance reads on a ‘healthy maximal carbohydrate intake’ and ‘maximal amount of carbohydrates’ as recited in the claims.  It is noted that Volek repeatedly speaks of POA and/or DGLA as the biomarkers tested in their invention (e.g. page 7, paragraph [0035]; page 8, paragraph [0039]; page 11, paragraphs [0051] and [0055]; claims 15, 16, and 18 of Volek).
The biomarker concentration must stay below the threshold in order to ensure that the individual is maintaining the desired diet (page 7, paragraph [0037]).  This threshold may be determined as an absolute number or a previous value obtained from an individual (page 7, paragraph [0037]).  Additionally, the threshold may be developed by having the individual 
a) establishing strictly restricted carbohydrate intake in the individual for a set period (being comparable to step a) of instant claim 1 and a step of instant claim 28);
b) determining, while the individual is experiencing the restricted carbohydrate intake, the amounts of one or more fatty acids in a biological sample from the individual to generate an optimal range of the one or more fatty acids, wherein the one or more fatty acids are selected from palmitoleic acid (POA) and di-homo gamma-linolenic acid (DGLA) (being comparable to step b) of instant claim 1 and the subsequent step of instant claim 28); and
c) generating a diet such that the amounts of the one or more fatty acids are maintained in the individual within said optimal range (being comparable to step c) of instant claim 1 and the ‘modifying the diet’ step of instant claim 28). 
Volek teaches that if the level of palmitoleic acid and/or DGLA are above the threshold, this indicates that carbohydrate intake is above the individual’s metabolic tolerance (page 3, paragraph [0012]).  As pointed out above, the carbohydrate intake at the individuals’ metabolic tolerances reads on ‘healthy maximal carbohydrate intake’ and ‘a maximal amount of carbohydrates’ as recited in the instant claims.  Also, Volek teaches that if it is known that the individual is already on a low carbohydrate diet, elevated levels of these biomarkers (palmitoleic 

Volek differs from the claimed invention in that Volek does not expressly disclose that when the individual is initially on a diet in which carbohydrate intake is strictly restricted for a set period of time in order to set forth the threshold levels for the biomarkers (page 7, paragraph [0038]), this is done so that nutritional ketosis is established in the individual, wherein establishing nutritional ketosis in the individual comprises restricting or eliminating 
Saslow compares the effects of two diets on the health of overweight or obese adults with type 2 diabetes or prediabetes over a period of 3 months (abstract; page 1, last paragraph).  One diet is the LCK (low carbohydrate, ketogenic) diet in which participants were asked to follow a very low carbohydrate, high fat, non calorie-restricted diet whose goal is to induce a low level of ketosis (page 2, last paragraph).  The participants were encouraged to reduce carbohydrate intake over 7-10 days to between 20-50 grams of carbohydrates a day, not including fiber, with the goal of achieving nutritional ketosis (page 2, last paragraph).  Saslow defined “nutritional ketosis” as a blood beta-hydroxybutyrate level between 0.5 and 3 mM, as measured twice a week at home using blood ketone strips (paragraph bridging pages 2 and 3).  For example, if the participant found that their ketone level is 0.1 (i.e. 0.1 mM), then the participant must lower their carbohydrate consumption (page 3, first paragraph).  Therefore, it is evident that nutritional ketosis is established by a very low carbohydrate, high fat, non calorie-restricted diet in which the blood ketone level is between 0.5 and 3 mM.  This blood ketone level is fully encompassed by the claimed range of ‘about 0.4 mM to about 4 mM’ for the concentration of ketones recited in step a) of instant claim 1 for defining nutritional ketosis, and for defining nutritional ketosis in instant claim 28.  
The very low carbohydrate diet was compared with a medium carbohydrate, low fat, calorie-restricted, carbohydrate counting diet (MCCR) consistent with guidelines from the American Diabetes Association (ADA) (abstract; page 2, right column, second-to-last paragraph).  Saslow explains that the ADA currently recommends this diet for optimizing the health of individuals with type 2 diabetes (page 1, first paragraph).  From the results of their 
The Nutritional Ketosis website defines nutritional ketosis as “a state of health in which your body is efficiently burning fat as its primary fuel source instead of glucose” (page 1, first paragraph).  It further indicates that it takes some time to convert the individual’s body over from a state of primarily sugar-burning to fat-burning (page 7, second paragraph).  That length of time will vary from person to person, but the typical adaptation period can range anywhere from 3-6 weeks (page 7, second paragraph).
Volek NPL discusses nutritional ketosis starting on page 17, last paragraph.  A ketogenic diet is highly effective at improving body composition, especially when combined with resistance training, while preserving strength and power performance in the keto-adapted state 
Before the effective filing date of the claimed invention, it would have been obvious to have established nutritional ketosis as defined Saslow as a blood ketone level of between 0.5 and 3 mM (paragraph bridging pages 2 and 3) in the individual by the restricted carbohydrate diet (the LCK diet) for a period of at least 3-4 weeks or at least 3-6 weeks, prior to testing for the biomarkers levels (POA and/or DGLA levels), in order to determine the biomarker (POA and/or DGLA) concentrations desired (thresholds of these biomarkers) for ensuring that the individual is maintaining the desired diet (e.g. page 7, paragraphs [0037] and [0038] of Volek) of the low carbohydrate, ketogenic (LCK) diet taught in Saslow when performing the method of Volek, where the carbohydrate intake is such it is not above the individual’s metabolic tolerance (reading on ‘heathy maximal carbohydrate intake’).  One of ordinary skill in the art would have been motivated to have established nutritional ketosis in the individual since an LCK diet which achieves nutritional ketosis was superior to the standard medium carbohydrate, low fat, calorie-restricted, carbohydrate counting diet currently recommended by the American Diabetes Association for optimizing the health of individuals with type 2 diabetes, as indicated by Saslow, with the following advantages:  more effective at reducing HbA1c, improve glycemic control, more weight loss, more effective at improving blood glucose control, allows decrease in diabetes medications.  These effects would have been desirable for the purpose of the invention of Volek of providing means to treat or prevent disease such as type-2 diabetes and for managing weight gain (page 1, paragraph [0001]; page 12, paragraph [0057]).  

Therefore, instant claims 1 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis overlaps with the range of instant claim 1), 2, 9 (as taught in Saslow), 10 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis encompasses concentrations reading on the claimed range), 11 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis encompasses concentrations reading on the claimed range), 12 (ketone level of between 0.5 and 3 mM encompasses concentrations reading on the claimed range), 20 (detection of the fatty acids as being POA and/or DGLA reads on a determining step being qualitative), 24, 25, 28 (ketone level of between 0.5 and 3 mM as disclosed in Saslow for nutritional ketosis overlaps with the range of instant claim 28), and 29 

Regarding instant claims 3 and 4, Volek teaches their method may be employed by physicians to provide means to treat or prevent diseases such as type-2 diabetes (page 12, paragraph [0057]).  Thus it would have been obvious to have performed the method rendered obvious by Volek, Saslow, the Nutritional Ketosis website, and Volek NPL on an individual at risk of developing pre-diabetes or diabetes, or an individual who has been diagnosed with pre-diabetes or diabetes, thereby rendering obvious instant claims 3 and 4.  
Regarding instant claim 5, Volek teaches that various dieting methods are known for treating diabetes, and that as clinical symptoms and the general condition of a diabetic patient improves through dieting, many diabetics becomes less reliant on diabetic medications (paragraph [0025] on pages 4 and 5).  Additionally, Saslow teaches administering diabetes medication during the study (page 3, last paragraph) and lowering the diabetes medications over the course of the study according to measured blood glucose levels (page 4, first paragraph).  Saslow found that the low carbohydrate, ketogenic (LCK) diet allowed for decreasing diabetes medications (abstract).  Given that Volek and Saslow both teach that the diabetic medications can be adjusted according to the effects of the individual’s diet, it would have been obvious to have performed the method of Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL on a diabetic patient taking a diabetic medication, adjusting the medication accordingly due to the expected effects of improving the diabetic patient health with the LCK diet.  As such, instant claim 5 is rendered obvious.

Regarding instant claim 13, as discussed above, Saslow teaches that nutritional ketosis was defined as a blood beta-hydroxybutyrate level between 0.5 and 3 mM, as measured twice a week at home using blood ketone test strips (paragraph bridging pages 2 and 3).  In order to establish that the low carbohydrate, ketogenic (LCK) diet of the method rendered obvious by Volek and Saslow, the Nutritional Ketosis website, and Volek NPL achieves nutritional ketosis, it would have been obvious to have measured the ketones by the blood ketone test strips taught by Saslow, thereby rendering obvious determining the concentration of ketones in whole blood.  Thus instant claim 13 is rendered obvious.
Regarding instant claims 17 and 18, Volek teaches that the samples collected from the individual for biomarker analysis can be buccal mucosa cells (page 3, paragraph [0011]).  Additionally, Volek teaches that for the cheek cell sample for determining the biomarkers, the 
Regarding instant claim 19, Volek teaches that the samples collected from the individual for biomarker analysis can be whole blood, serum, and plasma (page 3, paragraph [0011]).  Therefore, instant claim 19 is rendered obvious.
Regarding instant claim 21, the references differ from the claimed invention in that they do not expressly disclose determining the amounts of one or more fatty acids in the biological sample from the individual when the individual is not experiencing nutritional ketosis.  Regarding instant claim 26, the references differ from the claimed invention in that they do not expressly disclose determining a baseline of the one or more fatty acids (POA and/or DGLA) prior to establishing nutritional ketosis.  However, Volek teaches that POA is an indicator of the conversion of carbohydrates into fat, and serves as an early indicator that an individual’s body is struggling to handle the dose of carbohydrate being consumed (paragraph [0030] on pages 5 and 6).  Additionally, Volek points out that elevated POA has been identified as an important indicator of obesity, and a risk factor for obesity related diseases such as diabetes (page 6, paragraph [0030]).  Also, DGLA is recognized in Volek as an early indicator that the body is struggling to efficiently metabolize its current level of carbohydrate intake (page 6, paragraph [0033]).  Before the effective filing date of the claimed invention, it would have been obvious to have determined the amounts of POA and/or DGLA in a biological sample of the individual prior to the method rendered obvious by Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL.  One of ordinary skill in the art would have been motivated to do this 
Regarding instant claim 22, Volek teaches repeatedly analyzing samples from the individual to identify trends for the POA and/or DGLA (page 3, paragraph [0013]).  See also claim 19 of Volek.  Therefore, instant claim 22 is rendered obvious.
Regarding instant claim 27, Volek teaches in one example measuring the POA and DGLA concentrations in cheek cells and serum for calculating possible thresholds (page 8, paragraph [0039]).  Volek then explains that the diets may then be altered to ensure that it is effective in the long term, and can likewise be tailored to address differing goals, such as weight loss and maintaining a steady weight (page 8, paragraph [0040]).  For the goal of maintaining a steady weight through analysis of POA and DGLA concentrations in check cells and serum for calculating possible thresholds (page 8, paragraphs [0039]-[0040]), it follows that the limitation of instant claim 27 is met.  Therefore, instant claim 27 is rendered obvious by Volek in view of Saslow.
A holding of obviousness is clearly required.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Volek, Saslow, the Nutritional Ketosis website, and Volek NPL as applied to claims 1-7, 9-13, 17-22, and 24-29 above, and further in view of Dashti (Exp. Clin. Cardiol. 2004. 9(3): 200-205. Previously cited).
As discussed above, Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL render obvious claims 1-7, 9-13, 17-22, and 24-29.  The references differ from claims 14-16 in that they do not expressly disclose that, after nutritional ketosis is established, the nutritional ketosis is maintained in the individual for at least about a week, at least about two weeks, or at least about one month before the determining step is performed, respectively.
	Dashti discusses the ketogenic diet, pointing out that the ketogenic diet maintains the body in a state of ketosis, which is characterized by an elevation of D-b-hydroxybutyrate and acetoacetate (page 200, left column, last paragraph).  The purpose of the study conducted by Dashti was to investigate the long-term effects of a ketogenic diet on obesity and obesity-associated risk factors in a large population of obese patients (paragraph bridging pages 200 and 201).  In the study, all subjects received a ketogenic diet (page 201, right column first full paragraph), and fasting blood samples of the subjects were tested for the following biomarkers at the eighth, 16th, and 24th week of the study:  total cholesterol, high density lipoprotein (HDL) cholesterol, low density lipoprotein (LDL) cholesterol, triglycerides, blood sugar, urea, creatinine levels (page 201, right column, first paragraph).  Figures 3-9 on pages 202-203 show that levels of these biomarkers changed over the course of the long-term study.  The level of total cholesterol showed a significant decrease from week 1 to week 24, the level of HDL cholesterol significantly increased, the level of LDL cholesterol significantly decreased, the level of triglycerides decreased significantly after 24 weeks, and the level of blood glucose significantly 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have maintained the individual in nutritional ketosis for a long-term period, in particular at least 5 weeks and up to 21 weeks, after the at least 3-4 weeks or at least 3-6 weeks of the restricted carbohydrate diet (LCK diet) that establishes nutritional ketosis and prior to determining the thresholds of the POA and/or DGLA biomarkers, when practicing the method rendered obvious by Volek in view of Saslow, the Nutritional Ketosis website, and Volek NPL.  Nutritional ketosis would been maintained by keeping the individual on the restricted carbohydrate diet.  Given the range of time for establishing nutritional ketosis (at least 3-4 weeks, or at least 3-6 weeks), the individual is on the restricted carbohydrate diet for 8-24 weeks prior to determining the threshold of the POA and/or DGLA biomarkers.  One of ordinary skill in the art would have been motivated to do this because biomarker levels, including cholesterol and triglyceride levels, have been shown by Dashti to change significantly over a long-term period of time after a ketogenic diet is started, including after 8 weeks and 24 weeks after the diet is started, and eventually reaching a steady state (as demonstrated by Figures 3-9).  Since these biomarkers were shown to change past the 3-4 weeks or 3-6 weeks that it takes for nutritional ketosis to be established (as taught in the Nutritional Ketosis website and Volek NPL), then the skilled artisan would have expected that POA and DGLA biomarkers also could 
	A holding of obviousness is clearly required.   

Response to Arguments
Applicant’s arguments, filed October 4, 2021, with respect to the rejections under 35 U.S.C. 112(d) of claims 8 and 10-12 have been fully considered and are persuasive.  In particular, the rejection under 35 U.S.C. 112(d) of claim 8 is rendered moot by the canceling of claim 8.  The amendment of claims 10-12 has overcome the rejection under 35 U.S.C. 112(d) of claims 10-12.  Therefore, these rejections have been withdrawn. 
	However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103 over the previously cited prior art.  Applicant asserts that none of the cited references, alone or in combination, teach or suggest the step of modifying the diet of the 
Applicant further argues that none of the cited references, alone or in combination, teach or suggest methods that “allow an individual to maximize or ‘fine tune’ their carbohydrate intake within healthy limits (e.g., in the absence of increasing weight, to prevent re-gain of weight, to promote maintenance of weight loss, and/or to maintain a desired weight in an individual)” (page 5, lines 4-7 in the present application).  The Examiner respectfully disagrees, since Volek teaches that if it is known that the individual is already on a low carbohydrate diet (in this case, the LCK as rendered obvious in view of Saslow), elevated levels of the biomarkers (palmitoleic acid and/or DGLA) may instead indicate that carbohydrate needs to be restricted further and/or the protein intake is above the individual’s metabolic tolerance (page 3, paragraph [0012]).  Volek also teaches generating dietary guidance (page 2, paragraph [0009]).  Therefore, Volek indeed teaches ‘modifying the diet of the individual’ as recited in instant claims 1 and 28.

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651